IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45531

STATE OF IDAHO,                                 )
                                                )   Filed: July 26, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
AARON M. ALEXANDROVICH,                         )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a minimum
       period of confinement of six years, for sexual abuse of a child under sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Aaron M. Alexandrovich pleaded guilty to sexual abuse of a child under sixteen, Idaho
Code § 18-1506. The district court imposed a unified life sentence, with six years determinate.
Alexandrovich filed an Idaho Criminal Rule 35 motion to correct an illegal sentence. The
district court granted the motion and modified Alexandrovich’s sentence to a unified twenty-five
year sentence, with six years determinate. Alexandrovich appeals, contending that his sentence
is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Alexandrovich’s judgment of conviction and sentence are affirmed.




                                                   2